Smith, C. J.,
after stating the above. It would be difficult to find a case, the facts in which found by the judge himself personally cognizant of many of them, which more clearly come with the provisions of the statute and warrant the exercise of the power it confers. If there be blame attributable to any, and we do not see that any has been incurred, it falls upon counsel and not upon client, and the judgment is most clearly the result of an inadvertent and erroneous statement, though believed to be true when made, from, the counsel of the plaintiff.
The subject has been so often and so fully discussed, and the force and meaning of ^he statute with its limitations pointed out in cases heretofore before the court, that we are content to say that the ruling of His Honor is fully sustained by the cases of Deal v. Palmer, 68 N. C., 215; Francks v. Sutton, 86 N. C., 78; Ellington v. Wicker, 87 N. C., 14; Geer v. Reams, 88 N. C., 197; English v. English, 87 N. C., 497.
There is no error, and this will be certified to the court below.
No error. Affirmed.